DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant's election with traverse of Group I in the reply filed on 12/20/21 is acknowledged.  The traversal is on the ground(s) that “Groups I and II relate to a general inventive concept that defines over Yang”.  This is  found persuasive.
The requirement is withdrawn.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claims 1-12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirvanian (US 2015/0132683).
Regarding claim 1, Shirvanian discloses an article (catalytic layer 104, 104’, Fig. 2A) comprising nanostructured elements comprising microstructured whiskers having an outer surface having a catalyst thereon(elongated rods 224 with first intermediate layer 234, second intermediate layer 244, catalyst layer 254, Fig. 2, [0046]-[0050]), the catalyst comprising a first layer comprising a first material(first intermediate layer 234 and second intermediate layer 244, Fig. 2, [0018]-[0019]), wherein the first material comprises at least one of  W ([0020]), the first layer having an outer layer with a layer comprising Pt directly thereon(catalyst layer 254, Fig. 2, [0020]), wherein the layer comprising Pt has an average thickness no greater than 50 nm ([0021]) which overlaps the claim range  from 0.04 to 50 nanometers,  thus reading on the limitation.
Shirvanian is explicitly silent to the claimed range however “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case 
Continuing with claim 1, Shirvanian discloses  each reaction cycle adds a given amount of material to the surface, referred to as the growth per cycle and to grow a material layer, reaction cycles are repeated as many as required for the desired film thickness([0053]) but does not explicitly disclose wherein the first layer has an average thickness in a range from 0.04 to 30 nanometers, and wherein the Pt and the at least one of Ti, W, Hf, or Zr collectively are present in an atomic ratio range from 0.01:1 to 10:1.
It would have been obvious to one of ordinary skill in the art to provide in the article of Shirvanian the first layer has an average thickness in a range from 0.04 to 30 nanometers, and wherein the Pt and the at least one of Ti, W, Hf, or Zr collectively are present in an atomic ratio range from 0.01:1 to 10:1, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
Regarding claim 2, Shirvanian discloses all of the claim limitations as set forth above. Shirvanian further discloses the catalyst surface area is at least 5 percent greater than would be present without the presence of the first layer([0064], [0034]-[0035]).
Regarding claim 3, Shirvanian discloses all of the claim limitations as set forth above. Shirvanian does not explicitly disclose the catalyst further comprises at least one pair of alternating layers, wherein the first alternating layer comprises the first material, and wherein the second alternating layer comprises Pt.
However, it would have been obvious to one of ordinary skill in the art to provide in the article of Shirvanian the catalyst further comprises at least one pair of alternating layers, wherein 
Regarding claim 4, Shirvanian discloses all of the claim limitations as set forth above. Shirvanian further discloses  a method of making the article of claim 1, the method comprising depositing onto the outer surface of the microstructured whiskers any of the catalyst layers via a deposition technique independently selected from the group consisting of sputtering, atomic layer deposition, molecular beam epitaxy, thermal physical vapor deposition([0051]). 
Regarding claim 5, Shirvanian discloses all of the claim limitations as set forth above. Shirvanian further discloses the first material further comprises at least one of O, N ([0020]). 
Regarding claim 6, Shirvanian discloses all of the claim limitations as set forth above. Shirvaniain further discloses the catalyst surface area is at least 5 percent greater than would be present without the presence of the first layer([0064], [0034]-[0035]).
Regarding claim 7, Shirvanian discloses all of the claim limitations as set forth above. Shirvanian does not explicitly disclose the catalyst further comprises at least one pair of alternating layers, wherein the first alternating layer comprises the first material, and wherein the second alternating layer comprises Pt.
However, it would have been obvious to one of ordinary skill in the art to provide in the article of Shirvanian the catalyst further comprises at least one pair of alternating layers, wherein the first alternating layer comprises the first material, and wherein the second alternating layer comprises Pt in order to improve catalytic activity, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04 VI.


Regarding claim 9, Shirvanian discloses all of the claim limitations as set forth above. Shirvanian further discloses the first material further comprises-at least one of Ir ([0020]).
Regarding claim 10, Shirvanian discloses all of the claim limitations as set forth above. Shirvanian further discloses the catalyst surface area is at least 5 percent greater than would be present without the presence of the first layer. ([0064], [0034]-[0035])
Regarding claim 11, Shirvanian discloses all of the claim limitations as set forth above. Shirvanian does not explicitly disclose  the catalyst further comprises at least one pair of alternating layers, wherein the first alternating layer comprises the first material, and wherein the second alternating layer comprises Pt.
However, it would have been obvious to one of ordinary skill in the art to provide in the article of Shirvanian the catalyst further comprises at least one pair of alternating layers, wherein the first alternating layer comprises the first material, and wherein the second alternating layer comprises Pt in order to improve catalytic activity, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04 VI.
Regarding claim 12, Shirvanian discloses a method of making the catalyst of claim 9, the method comprising depositing onto the outer surface of the microstructured whiskers any of the catalyst layers via a deposition technique independently selected from the group consisting of 
Regarding claim 17, Shirvanian discloses an article (catalytic layer 104, 104’, Fig. 2A) comprising nanostructured elements comprising microstructured whiskers having an outer surface having a catalyst thereon (elongated rods 224 with first intermediate layer 234, second intermediate layer 244, catalyst layer 254, Fig. 2, [0046]-[0050]), wherein the catalyst comprises a first layer comprising a first material (first intermediate layer 234 and second intermediate layer 244, Fig. 2, [0018]-[0019]), wherein the first material comprises Nb ([0020]), the first layer having an outer layer with a layer comprising Pt directly thereon (catalyst layer 254, Fig. 2, [0020]), wherein the layer comprising Pt has an average thickness no greater than 50 nm ([0021]) which overlaps the claim range  from 0.04 to 50 nanometers,  thus reading on the limitation.
Shirvanian is explicitly silent to the claimed range however “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
Continuing with claim 17, Shirvanian discloses  each reaction cycle adds a given amount of material to the surface, referred to as the growth per cycle and to grow a material layer, reaction cycles are repeated as many as required for the desired film thickness([0053]) but does not explicitly disclose wherein the first layer has an average thickness in a range from 0.04 to 30 nanometers, and wherein the Pt and the Nb collectively are present in an atomic ratio range from 0.01:1 to 10:1.
It would have been obvious to one of ordinary skill in the art to provide in the article of Shirvanian the first layer has an average thickness in a range from 0.04 to 30 nanometers, and 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724